Exhibit 10.9






INDEMNITY AGREEMENT




     This Indemnity Agreement is made this
_____
day of
________
, 20__, by and between LYONDELL CHEMICAL COMPANY, a Delaware corporation
("Lyondell"), and
__________
("Indemnitee").



R E C I T A L S




     Section 5.1 of Lyondell's By-Laws provides that Lyondell shall indemnify
the Indemnitee with respect to all matters to which Section 145 of the General
Corporation Law of the State of Delaware (the "DGCL") may in any way relate, to
the fullest extent permitted or allowed by the laws of the State of Delaware,
whether or not specifically required, permitted or allowed by Section 145. The
By-Laws (Section 5.1(d)) also provide that Lyondell may from time to time enter
into indemnity agreements with the persons who are members of its Board of
Directors, its elected officers and such other persons as the Board may
designate, such indemnity agreements to be approved by a majority of the Board
then in office. Section 145(f) of the DGCL also provides that the
indemnification authorized by the other subsections of Section 145 shall not be
deemed exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under any bylaw, agreement or otherwise,
and Lyondell's By-Laws (Section 5.1(b)) likewise provide that the right to
indemnification and the payment of expenses conferred by Section 5.1 of the
By-Laws shall not be exclusive of any other right which any person may have or
thereafter acquire under any agreement or otherwise.

     In exercising its discretion to authorize this Agreement, the Board of
Directors has considered the following, among other factors:

     (a) It is essential to Lyondell to attract and retain as directors and
officers the most capable persons available.

     (b) The substantial increase in corporate litigation that may subject
directors and officers to litigation costs and risks and the limitations on the
availability of directors' and officers' liability insurance have made and will
make it increasingly difficult for Lyondell to attract and retain such persons.

     (c) When obtainable, insurance policies relating to indemnification are
often subject to retentions by the insured, co-insurance requirements,
exclusions and other limitations on coverage.

     In view of the foregoing and in recognition of the Indemnitee's need for
substantial protection against personal liability in order to assure the
Indemnitee's continued service to Lyondell in an effective manner and the
Indemnitee's reliance on the provisions of Lyondell's By-Laws, and in part to
provide the Indemnitee with specific contractual assurance that the protection
promised by the By-Laws will be available to the Indemnitee (regardless of,
among other things, any amendment to or revocation of such By-Laws or any change
in the composition of Lyondell's Board of Directors or any acquisition
transaction relating to Lyondell), Lyondell wishes to provide in this Agreement
for the indemnification of and the advancing of expenses to the Indemnitee to
the fullest extent (whether partial or complete) permitted by applicable law and
as set forth in this Agreement, and, to the extent insurance is maintained, for
the continued coverage of the Indemnitee under Lyondell's directors' and
officers' liability insurance policies.

--------------------------------------------------------------------------------



A G R E E M E N T




     In consideration of Indemnitee's continued service to Lyondell, Lyondell
hereby agrees with the Indemnitee as follows:



Section 1.






Definitions.




     a. Corporate Status: the status of a person who (i) is or was a director,
officer or employee of Lyondell, or is or was serving at the request of Lyondell
as a director (or in a position analogous to a director), officer or employee of
another corporation, partnership, joint venture, trust or other enterprise, in
each case which is controlled by Lyondell, or (ii) is or was serving, at the
written request of Lyondell or pursuant to an agreement in writing with
Lyondell, which request or agreement provides for indemnification under this
Agreement, as a director, officer, employee, fiduciary or agent of another
corporation, partnership, joint venture, trust or other enterprise not
controlled by Lyondell, provided that if such written request or agreement
referred to in this clause (ii) provides for a lesser degree of indemnification
by Lyondell than that provided pursuant to this Agreement, the provisions
contained in or made pursuant to such written request or agreement shall govern.
References above to "other enterprises" shall include benefit plans, and
references to "serving at the written request of Lyondell" shall include any
service as a director, officer, employee, fiduciary or agent which imposes
duties on, or involves services by, such director, officer, employee, fiduciary
or agent (including as a member of the Lyondell Benefits Administrative
Committee or the Lyondell Benefits Finance Committee) with respect to a benefit
plan or its participants or beneficiaries.

     b. Change in Control: shall be deemed to have occurred as of the date that
one or more of the following occurs:

     (i) Individuals who, as of the date hereof, constitute the entire Board
(“Incumbent Directors”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by
Lyondell’s shareholders, was approved by a vote of at least a majority of the
then Incumbent Directors shall be considered as though such individual was an
Incumbent Director, but excluding, for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest, as such terms are used in Rule 14a-11 under the
Securities Exchange Act of 1934, as amended or other actual or threatened
solicitation of proxies or consents by or on behalf of any Person (as defined
below) other than the Board;

     (ii) The stockholders of Lyondell shall approve any merger, consolidation
or recapitalization of Lyondell (or, if the capital stock of Lyondell is
affected, any subsidiary of Lyondell), or any sale, lease, or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of Lyondell
(each of the foregoing being an “Acquisition Transaction”) where (1) the
shareholders of Lyondell immediately prior to such Acquisition Transaction would
not immediately after such Acquisition Transaction beneficially own, directly or
indirectly, shares or other ownership interests representing in the aggregate
eighty percent (80%) or more of (a) the then outstanding common stock or other
equity interests of the corporation or other entity surviving or resulting from
such merger, consolidation or recapitalization or acquiring such assets of
Lyondell, as the case may be, or of its ultimate parent corporation or other
entity, if any (in either case, the “Surviving Entity”), and (b) the Combined
Voting Power of the then outstanding Voting

Page 2

--------------------------------------------------------------------------------

Securities of the Surviving Entity or (2) the Incumbent Directors at the time of
the initial approval of such Acquisition Transaction would not immediately after
such Acquisition Transaction constitute a majority of the Board of Directors, or
similar managing group, of the Surviving Entity;

     (iii) The stockholders of Lyondell shall approve any plan or proposal for
the liquidation or dissolution of Lyondell; or

     (iv) Any Person shall be or become the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of Lyondell representing in the aggregate
more than twenty percent (20%) of either (A) the then outstanding shares of
common stock of Lyondell (“Common Shares”) or (B) the Combined Voting Power of
all then outstanding Voting Securities of Lyondell; provided, however, that
notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of this Subsection (iv):

     (1) Solely as a result of an acquisition of securities by Lyondell which,
by reducing the number of Common Shares or other Voting Securities outstanding,
increases (a) the proportionate number of Common Shares beneficially owned by
any Person to more than twenty percent (20%) of the Common Shares then
outstanding, or (b) the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to more than twenty percent (20%) of
the Combined Voting Power of all then outstanding Voting Securities;

     (2) Solely as a result of an acquisition of securities directly from
Lyondell, except for any conversion of a security that was not acquired directly
from Lyondell; or

     (3) Solely as a result of a direct or indirect acquisition by Occidental
Petroleum Corporation ("Occidental") or any Affiliate of Occidental of
beneficial ownership of securities resulting in beneficial ownership by it or
them representing no more than forty percent (40%) in the aggregate, of either
(A) the then outstanding Common Shares or (B) the Combined Voting Power of all
then outstanding Voting Securities of Lyondell, pursuant to or as contemplated
under any agreement between Lyondell and Occidental and/or Affiliates of
Occidental (including any subsequent related transaction or series of related
transactions or acquisitions of Voting Securities of Lyondell by Occidental
and/or its Affiliates or assignees approved by the Incumbent Directors prior to
the consummation of such transaction or series of related transactions) ;

provided, further, that if any Person referred to in paragraph (1) or (2) of
this Subsection (iv) shall thereafter become the beneficial owner of additional
shares or other ownership interests representing one percent (1%) or more of the
outstanding Common Shares or one percent (1%) or more of the Combined Voting
Power of Lyondell (other than (x) pursuant to a stock split, stock dividend or
similar transaction or (y) as a result of an event described in paragraph (1),
(2) or (3) of this Subsection (iv)), then a Change in Control shall be deemed to
have occurred for purposes of this Subsection (iv).

     (v) For purposes of this definition of Change in Control, the following
capitalized terms have the following meanings:

     (1) “Affiliate” shall mean, as to a specified person, another person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or

Page 3

--------------------------------------------------------------------------------

is under common control with, the specified person, within the meaning of such
terms as used in Rule 405 under the Securities Act of 1933, as amended, or any
successor rule.

     (2) “Combined Voting Power” shall mean the aggregate votes entitled to be
cast generally in the election of the Board of Directors, or similar managing
group, of a corporation or other entity by holders of then outstanding Voting
Securities of such corporation or other entity.

     (3) “Person” shall mean any individual, entity (including, without
limitation, any corporation, partnership, trust, joint venture, association or
governmental body) or group (as defined in Sections 14(d)(3) or 15(d)(2) of the
Exchange Act and the rules and regulations thereunder); provided, however, that
Person shall not include Lyondell, or any of its subsidiaries, any benefit plan
of Lyondell or any of its majority-owned subsidiaries or any entity organized,
appointed or established by Lyondell or such subsidiaries for or pursuant to the
terms of any such plan.

     (4) “Voting Securities” shall mean all securities of a corporation or other
entity having the right under ordinary circumstances to vote in an election of
the Board of Directors, or similar managing group, of such corporation or other
entity.

     c. Claim: any threatened, pending or completed action, suit or proceeding,
or any inquiry or investigation that the Indemnitee in good faith believes might
lead to the institution of any such action, suit or proceeding, whether civil,
criminal, administrative, investigative or other, except one initiated (i) by an
Indemnitee pursuant to Section 4a of this Agreement or (ii) by Lyondell to
recover payments by Lyondell of expenses incurred by Indemnitee in connection
with a Claim in advance of its final disposition.

d.      Court: the Court of Chancery of the State of Delaware.   e.     
Exchange Act: the Securities Exchange Act of 1934, as amended.   f.     
Independent Counsel: means a law firm, or a member of a law firm, that has not  

otherwise performed services within the last five years for Lyondell or an
Affiliate of Lyondell as defined under the Exchange Act, the Indemnitee, any
Person referred to in clause (i) of Section 1b hereof, or any "other
corporation" referred to in clause (ii) of Section 1b hereof.

    g.    Person: any person as defined in Section 3(a)(9) and 13(d)(3) of the
Exchange  Act.                h.    Potential Change in Control: shall be deemed
to have occurred if (i) Lyondell 


enters into an agreement or arrangement, the consummation of which would result
in the occurrence of a Change in Control; (ii) any Person publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; (iii) any Person (other than a trustee or other
fiduciary, holding securities under a benefit plan of Lyondell, acting in such
capacity) who is or becomes the beneficial owner, directly or indirectly, of
securities of Lyondell representing 10% or more of the combined voting power of
Lyondell's then outstanding Voting Securities, increases such Person's
beneficial ownership of such securities by 5% or more over the percentage so
owned by such Person on the date hereof; or (iv) the Board of Directors adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.

Page 4

--------------------------------------------------------------------------------

     i. Reviewing Party: any person or body (i) permitted to determine
entitlement to indemnification under Section 145(d) of the DGCL, (ii) designated
as the Reviewing Party by Lyondell's Board of Directors, and (iii) who is not a
party to the particular Claim for which the Indemnitee is seeking
indemnification; provided, however, that if there has been a Change in Control,
the Reviewing Party shall be the Independent Counsel selected pursuant to
Section 3e of this Agreement.



Section 2. General Right to Indemnification.




     Subject to Sections 3 and 4g, Lyondell shall indemnify the Indemnitee in
the event that Indemnitee was or is a party or is threatened to be made a party
to or is involved or is threatened to be involved (as a witness or otherwise) in
or otherwise requires representation by counsel in connection with any Claim by
reason of the fact that Indemnitee is or was serving in a Corporate Status or by
reason of Indemnitee's alleged action or inaction in such capacity, and
Indemnitee shall be indemnified and held harmless by Lyondell to the fullest
extent permitted by applicable law, as it exists or may hereafter be amended
(but, in the case of any such amendment with reference to events occurring prior
to the effective date thereof, only to the extent that such amendment permits
Lyondell to provide broader indemnification rights than such law permitted
Lyondell to provide prior to such amendment), against all costs, charges,
expenses, liabilities and losses (including attorneys' fees, judgments, fines,
ERISA excise taxes or penalties and amounts paid in settlement) actually and
reasonably incurred or suffered by the Indemnitee in connection therewith, and
such indemnification shall continue as to the Indemnitee when the Indemnitee has
ceased to be a director or officer (or to serve another entity at the request of
Lyondell) and shall inure to the benefit of the Indemnitee's heirs, personal
representatives and estate.

Section 3. Determination of Entitlement to Indemnification.

     a. The obligations of Lyondell under Section 2 of this Agreement shall be
subject to the condition that the Reviewing Party shall have determined (in a
written opinion, in any case in which Independent Counsel is the Reviewing
Party) or have been deemed to determine that the Indemnitee is permitted to be
indemnified under applicable law.

     b. In making a determination as to indemnification, the Reviewing Party
shall use the presumptions and conventions described in Sections 4c and 4e of
this Agreement.

     c. After the final disposition of any Claim covered by this Agreement, the
Indemnitee shall send to Lyondell a written request for any indemnification
sought under this Agreement. Such written request shall contain sufficient
information to reasonably inform Lyondell about the nature and extent of the
indemnification sought by Indemnitee.

     d. If there has not been a Change of Control, no later than 15 days
following receipt by Lyondell of a request for indemnification, Lyondell shall
deliver such request to the Reviewing Party for its review pursuant to this
Agreement. Except in the event that the determination of entitlement to
indemnification is required by applicable law to be made in a written opinion,
if such Reviewing Party shall not have made and furnished to Indemnitee in
writing a determination as to the Indemnitee's entitlement to indemnification
within 60 days after receipt by Lyondell of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made, and Indemnitee shall be entitled to such indemnification unless Indemnitee
knowingly misrepresented a material fact in connection with the request for
indemnification or such indemnification is prohibited by applicable law.

Page 5

--------------------------------------------------------------------------------

     e. If there has been a Change in Control, then with respect to all matters
thereafter arising concerning the rights of the Indemnitee to indemnity payments
and advances under this Agreement, the Reviewing Party shall be an Independent
Counsel selected in the following manner. Indemnitee shall give Lyondell written
notice advising of the identity and address of the Independent Counsel selected
by Indemnitee. Unless Lyondell objects within seven days after receipt of such
written notice of selection, the Independent Counsel selected by Indemnitee
shall be the Reviewing Party. Any such objection by Lyondell may be asserted
only on the ground that the Independent Counsel so selected does not meet the
requirements of Independent Counsel, and the objection shall set forth with
particularity the factual basis of such assertion. If Lyondell so objects,
Indemnitee may petition the Court for a determination that Lyondell’s objection
to the selection of an Independent Counsel is without a reasonable basis and/or
for the appointment as Reviewing Party of an Independent Counsel selected by the
Court.

     f. The Indemnitee and Indemnitee's counsel shall be given an opportunity to
be heard and to present evidence on the Indemnitee's behalf in connection with
consideration by the Reviewing Party.

     g. An Independent Counsel who serves as a Reviewing Party, among other
things, shall render its written opinion to Lyondell and the Indemnitee as to
whether and to what extent the Indemnitee would be permitted to be indemnified
under applicable law. Lyondell agrees to provide full cooperation to and to pay
the reasonable fees of such Independent Counsel and to indemnify fully such
counsel against any and all expenses (including attorneys' fees), claims,
liabilities and damages actually and reasonably incurred, arising out of or
relating to this Agreement or its engagement pursuant hereto.

Section 4. Right of Indemnitee to Bring Suit and Related Matters.

     a. If (i) the Reviewing Party determines that the Indemnitee substantively
would not be permitted to be indemnified in whole or in part under applicable
law; (ii) a Reviewing Party who is an Independent Counsel selected pursuant to
Section 3d has not rendered its written opinion determining the request for
indemnification within 90 days after receipt by Lyondell of the request
therefor; (iii) a Reviewing Party who is an Independent Counsel selected
pursuant to Section 3e has not rendered its written opinion determining the
request for indemnification

(a)      within 90 days after the time for Lyondell to object to such Reviewing
Party's selection, or   (b)      within 90 days after objections to such
Reviewing Party's selection have been overruled by  

the Court, or (c) within 90 days after being appointed by the Court; (iv)
payment of indemnification is not made to Indemnitee by Lyondell within 15 days
after a determination of entitlement to indemnification has been made or deemed
to have been made pursuant to this Agreement; or (v) a claim for advances under
Section 6 is not paid in full by Lyondell within 15 days after a written claim
satisfying the requirements of Section 6 (together with the undertaking
referenced in Section 6, if applicable) has been received by Lyondell: the
Indemnitee shall have the right to bring suit in the Court seeking a
determination by the Court of Indemnitee's entitlement to indemnification or
advances or challenging any such determination by the Reviewing Party or any
aspect thereof, and Lyondell hereby consents to service of process and to appear
in any such proceeding. Any determination by the Reviewing Party that the
Indemnitee is entitled to indemnification shall be conclusive and binding on
Lyondell and the Indemnitee, unless Indemnitee knowingly misrepresented a
material fact in connection with such request for indemnification, or such
indemnification is prohibited by law. If successful in whole or in part, the
Indemnitee shall be entitled to be paid also the expenses actually and
reasonably incurred by Indemnitee in prosecuting its claim.

Page 6

--------------------------------------------------------------------------------

     b. The provisions of Sections 4(c) through 4(f) shall also apply in any
action brought by Lyondell to recover payments by Lyondell of expenses incurred
by the Indemnitee in connection with a Claim in advance of its final
disposition.

     c. In any judicial proceeding commenced pursuant to Section 4a, the
Indemnitee shall be presumed to be entitled to indemnification or advancement,
and the burden of proving that the Indemnitee is not entitled to be indemnified
or to obtain advances under this Agreement or otherwise shall be on Lyondell.

     d. In any judicial proceeding commenced pursuant to Section 4a, neither the
failure of Lyondell (including its Board of Directors, independent legal
counsel, or its stockholders) or the Reviewing Party to have made a
determination (prior to the commencement by Indemnitee of an action pursuant to
Section 4a) that indemnification of the Indemnitee is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct
set forth in the DGCL, nor an actual determination by Lyondell (including its
Board of Directors, independent legal counsel, or its stockholders) or the
Reviewing Party that the Indemnitee has not met such applicable standard of
conduct, shall create a presumption that the Indemnitee has not met the
applicable standard of conduct or, in the case of such an action, brought by the
Indemnitee, be a defense to the action and if there is such a failure to make a
determination or an adverse determination, any judicial proceeding commenced
pursuant to Section 4a shall be conducted in all respects as a de novo trial on
the merits, and Indemnitee shall not be prejudiced by reason thereof.

     e. In any judicial proceeding commenced pursuant to Section 4a, the
termination of any Claim or of any matter in a Claim, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of Lyondell, or with respect to any criminal proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee's conduct was
unlawful. An Indemnitee who acted in good faith and in a manner Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of a benefit plan of Lyondell shall be deemed to have acted in a manner not
opposed to the best interests of Lyondell. For purposes of any determination
hereunder, Indemnitee shall be deemed to have acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of Lyondell, or, with respect to any criminal action or Claim, to have
had no reasonable cause to believe Indemnitee's conduct was unlawful, if
Indemnitee's action is based on the records or books of account of Lyondell or
another enterprise or on information supplied to him or her by the officers of
Lyondell or another enterprise in the course of their duties or on the advice of
legal counsel for Lyondell or another enterprise or on information or records
given or reports made to Lyondell or another enterprise by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by Lyondell or another enterprise. The term "another enterprise"
as used in this Section shall mean any other corporation, joint venture, trust
or other enterprise as to which the Indemnitee is or was serving in a Corporate
Status. The provisions of this paragraph shall not be deemed to be exclusive or
to limit in any way the circumstances in which an Indemnitee may be deemed to
have met the applicable standards of conduct for determining entitlement to
rights under this Agreement.

     f. Lyondell shall be precluded from asserting in any judicial proceeding
commenced pursuant to Section 4a that the procedures and presumptions of this
Agreement are not valid,

Page 7

--------------------------------------------------------------------------------

binding and enforceable, and shall stipulate in any such proceeding that
Lyondell is bound by all provisions of this Agreement.

     g. Notwithstanding any other provisions of this Agreement to the contrary
and except as provided in Section 4a and Section 5, Lyondell shall indemnify the
Indemnitee in connection with a proceeding (or part thereof) initiated by the
Indemnitee against Lyondell only if such proceeding (or part thereof) was
authorized prior to its initiation by a majority of the disinterested members of
the Board of Directors of Lyondell. If such authorization is obtained, the
rights to indemnification confirmed by this paragraph shall include the right to
be paid by Lyondell any expenses incurred in defending such proceeding in
advance of its final disposition.

Section 5. Indemnification for Costs, Charges and Expenses of Successful Party.

     Notwithstanding the other provisions of this Agreement, to the extent that
the Indemnitee has been successful on the merits or otherwise, including,
without limitation, the dismissal of an action with or without prejudice, in
defense of any Claim covered by this Agreement, or in defense of any claim,
issue or matter therein, the Indemnitee shall be indemnified against all costs,
charges and expenses, including attorneys' fees, actually and reasonably
incurred by the Indemnitee or on Indemnitee's behalf in connection therewith.



Section 6. Advances.




     a. In the event of a Claim in which Indemnitee is a party or is involved
and that may give rise to a right of indemnification under this Agreement, to
the extent permitted by applicable law and following written request by
Indemnitee to Lyondell (which written request includes reasonably satisfactory
evidence as to the amount of such expenses), expenses reasonably incurred by the
Indemnitee in connection with such Claim, including attorneys' fees, judgments,
fines and amounts paid in settlements, shall be paid by Lyondell in advance of
the final disposition of the Claim; provided, however, that if the DGCL requires
or if Lyondell so requests, payment shall be made to or on behalf of the
Indemnitee only upon delivery to Lyondell of an undertaking, by or on behalf of
the Indemnitee, to repay all amounts so advanced if it shall ultimately be
determined that the Indemnitee is not entitled to be indemnified by Lyondell
under Section 145 of the DGCL, and such undertaking shall only be based on the
language under Section 145 of the DGCL and no additional or more restrictive
conditions may be imposed upon Indemnitee in such undertaking. Advances shall be
unsecured and interest-free.

     b. Indemnitee agrees that Indemnitee shall reimburse Lyondell for all
expenses paid by Lyondell in defending any Claim against Indemnitee in the event
and only to the extent that it shall be determined pursuant to the provisions of
this Agreement or by final judgment or other final adjudication under the
provisions of any applicable law that Indemnitee is not entitled to be
indemnified by Lyondell for such expenses, and no additional or more restrictive
conditions may be imposed upon Indemnitee.



Section 7. Establishment of Trust.




     In the event of a Potential Change in Control, Lyondell shall, upon written
request by the Indemnitee, create a trust for the benefit of the Indemnitee and
from time to time upon written request of the Indemnitee shall fund such trust
in an amount sufficient to satisfy any and all expenses reasonably anticipated
at the time of each such request to be incurred in connection with
investigating, preparing for and defending any Claim, and any and all judgments,
fines,

Page 8

--------------------------------------------------------------------------------

penalties and settlement amounts of any and all Claims covered by this
Agreement, from time to time actually paid or claimed, reasonably anticipated or
proposed to be paid. The terms of the trust shall provide that upon a Change in
Control, (a) the trust shall not be revoked or the principal thereof invaded,
without the written consent of the Indemnitee, (b) the trustee shall advance
within two business days of a request by the Indemnitee any and all expenses
reasonably incurred by the Indemnitee (and the Indemnitee hereby agrees to
reimburse the trust under the circumstances under which the Indemnitee would be
required to reimburse Lyondell under this Agreement), (c) the trust shall
continue to be funded by Lyondell in accordance with the funding obligation set
forth above, (d) the trustee shall promptly pay to the Indemnitee all amounts
for which the Indemnitee shall be entitled to indemnification pursuant to this
Agreement or otherwise, and (e) all unexpended funds in such trust shall revert
to Lyondell upon a final determination by the Court that the Indemnitee has been
fully indemnified under the terms of this Agreement. The trustee shall be chosen
by the Indemnitee. Nothing in this Section 7 shall relieve Lyondell of any of
its obligations under this Agreement.



Section 8. Insurance.




     To the extent Lyondell maintains an insurance policy or policies providing
directors' and officers' liability insurance, the Indemnitee shall be covered by
such policy or policies, in accordance with its or their terms, to the maximum
extent of the coverage available for Lyondell's directors or officers.



Section 9. Notice to Lyondell.




     The Indemnitee must provide prompt written notice to Lyondell of any Claim
in connection with which the Indemnitee may assert a right to be indemnified
hereunder; however, failure to provide such notice shall not be construed as a
waiver of any right of the Indemnitee to an advance or indemnification
hereunder. Any communication required or permitted to Lyondell under this
Agreement shall be addressed to the Secretary of Lyondell, and any such
communication to Indemnitee shall be addressed to the Indemnitee's address as
shown on Lyondell's records unless the Indemnitee specifies otherwise. Any
communication on behalf of either Lyondell or the Indemnitee shall be in
writing, and any notice shall be effective upon receipt.

Section 10. Other Rights; Continuation of Right to Indemnification.

     The indemnification and advances provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee seeking
indemnification may be entitled under any law (common or statutory), provision
of Lyondell's Certificate of Incorporation or ByLaws, vote of stockholders or
disinterested directors, or otherwise, both as to action in the Indemnitee's
official capacity and as to action in another capacity while holding office or
while employed by or acting as agent for Lyondell, and shall continue as to the
Indemnitee after he or she has ceased to be a director or officer, and shall
inure to the benefit of the estate, heirs, executors and administrators of the
Indemnitee; provided, however, that notwithstanding the foregoing, this
Agreement supersedes all other prior indemnity agreements, indemnification
agreements or other agreements of a similar nature heretofore entered into
between Lyondell and the Indemnitee, as well as any prior oral agreements or
oral understandings with respect to the subject matter of this indemnity
agreement; provided, however, that, notwithstanding the foregoing proviso, and
in light of the fact that this Agreement is generally intended to provide for
indemnification to the fullest extent permitted by the DGCL, this Agreement
shall not be construed to deprive the Indemnitee of any indemnification by
Lyondell permitted by applicable

Page 9

--------------------------------------------------------------------------------

law with respect to an act or omission occurring prior to the date hereof that
Indemnitee would otherwise have been entitled to under any such prior agreement.



Section 11. Subrogation.




     In the event of payment under this Agreement, Lyondell shall be subrogated
to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable Lyondell effectively to bring suit to enforce such
rights.



  Section 12. No Duplication of Payments.




     Lyondell shall not be liable under this Agreement to make any payment in
connection with any claim made against the Indemnitee to the extent the
Indemnitee has otherwise actually received payment (under any insurance policy
or otherwise) of the amounts otherwise indemnifiable hereunder.



Section 13. Amendments.




     This Agreement may not be amended without the agreement in writing of
Lyondell and the Indemnitee.



Section 14. Savings Clause.




     If this Agreement or any portion hereof shall be deemed invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby, and Lyondell shall nevertheless indemnify the Indemnitee as to
costs, charges and expenses (including attorneys' fees), judgments, fines and
amounts paid in settlement with respect to any Claim to the full extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated and to the full extent permitted by applicable law.



Section 15. Survival Clause.




     Lyondell acknowledges that in continuing to provide services to Lyondell,
the Indemnitee is relying on this Agreement. Accordingly, Lyondell agrees that
its obligations hereunder will survive (a) any actual or purported termination
of this Agreement by Lyondell or its successors or assigns whether by operation
of law or otherwise, and (b) termination of the Indemnitee's services to
Lyondell, whether such services were terminated by Lyondell or the Indemnitee,
with respect to any Claim, whether or not such Claim is made, threatened or
commenced before or after the actual purported termination of this Agreement or
the termination of the Indemnitee's services to Lyondell.



Section 16. Successors and Assigns.




     This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of Lyondell
and spouses, heirs, and personal and legal representatives of Indemnitee.
Lyondell shall require and cause any successor (whether direct or indirect by

Page 10

--------------------------------------------------------------------------------

purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Lyondell, by written agreement in form and substance
satisfactory to the Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that Lyondell would be
required to perform if no such succession had taken place.



Section 17. Governing Law.




     This Agreement shall be governed in all respects, including validity,
interpretation and effect, by the laws of the State of Delaware (without giving
effect to the provisions thereof relating to conflicts of law).

     IN WITNESS WHEREOF, this Indemnity Agreement has been executed by the
parties thereto, and in the case of Lyondell, by a duly authorized officer
thereof on its behalf.

Attest:    LYONDELL CHEMICAL COMPANY      By:    By:  Name:    Name:  Title:   
Title:          INDEMNITEE          By:      Name:      Title: 


Page 11

--------------------------------------------------------------------------------